UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number000-52000 ROMA FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 51-0533946 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 2300 Route 33, Robbinsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 223-8300 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, October 31, 2011: $0.10 par value common stock-30,320,927shares outstanding ROMA FINANCIAL CORPORATION AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 2 at September 30, 2011 and December 31, 2010 (Unaudited) Consolidated Statements of Income for the Three & Nine Months Ended 3 September 30, 2011 and 2010 (Unaudited) Consolidated Statements of Changes in Stockholders’ Equity for the Nine 4 Months Ended September 30, 2011 and 2010 (Unaudited) Consolidated Statements of Cash Flows for the Nine Months 5 Ended September 30, 2011 and 2010 (Unaudited) Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of 39 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosure About Market Risk 45 Item 4: Controls and Procedures 46 PART II - OTHER INFORMATION 47 Item 1:Legal Proceedings Item 1A:Risk Factors Item 2:Unregistered Sales of Equity Securities and Use of Proceeds Item 3:Defaults Upon Senior Securities Item 4:(Reserved) Item 5:Other Information Item 6:Exhibits SIGNATURES 49 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, (In thousands, except per share data) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Money market funds Cash and Cash Equivalents Investment securities available for sale (“AFS”), at fair value Investment securities held to maturity (“HTM”), at amortized cost (fair value of $217,067 and$238,785, respectively) Mortgage-backed securities held to maturity, at amortized cost (fair value of $480,272 and $425,462, respectively) Loans receivable, net of allowance for loan losses ($10,524 and $9,844, respectively) Real estate and other repossessed assets owned Real estate owned via equity investment Real estate held for sale Premises and equipment, net Federal Home Loan Bank of New York and ACBB stock Accrued interest receivable Bank owned life insurance Goodwill Deferred tax asset Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank of New York advances Securities sold under agreements to repurchase Subordinated debentures Securities purchased and not settled Advance payments by borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Common stock, $0.10 par value, 45,000,000 shares authorized, 32,731,875 shares issued; 30,320,927 and 30,280,927 shares outstanding, respectively Paid-in capital Retained earnings Unearned shares held by Employee Stock Ownership Plan ) ) Accumulated other comprehensive loss ) ) Treasury stock, 2,410,948 and 2,450,948shares, respectively ) ) Total Roma Financial Corporation stockholders’ equity Noncontrolling interest Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except for share and per share data) (In thousands, except for share and per share data) Interest Income Loans, including fees $ Mortgage-backed securities held to maturity Investment securities held to maturity Securities available for sale Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision forloan losses Net Interest Income after Provision for Loan Losses Non-Interest Income Commissions on sales of title policies Fees and service charges on deposits and loans Income from bank owned life insurance Net gain from sale of mortgage loans originated for sale Net gain for sale of available for sale securities 38 56 78 Realized gain (loss), impairment of real estate owned - 79 ) 79 Other Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Net occupancy expense of premises Equipment Data processing fees Federal Deposit Insurance Premium Advertising Acquisition costs - - Provision for loss on real estate owned - - Other Total Non-Interest Expense Income Before Income Taxes Income Taxes Net income Plus: net gain attributable to the noncontrolling interest ) Net Income attributable to Roma Financial Corporation $ Net income attributable to Roma Financial Corporation per common share Basic and Diluted $ Dividends Declared Per Share $ Weighted Average Number of Common Shares Outstanding Basic and Diluted See notes to consolidated financial statements. 3 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Common Stock SharesAmount Paid-in Capital Retained Earnings Unearned Shares Held by ESOP Accumulated Other Comprehensive (Loss) Treasury Stock Non- controlling Interest Total Balance December 31, 2009 $ 3,274 $ 98,921 $ (6,224) $ 1,645 Comprehensive income: Net income for the nine months ended September 30, 2010 68 Other comprehensive income net oftaxes: Unrealized gain on available for sale securities net of income taxes $(1,122) and reclassification adjustment of ($107) Totalcomprehensive income Treasury shares repurchased Treasury shares released 44 - Dividends declared Stock-based compensation ESOP shares earned 63 Balance September 30, 2010 $ 3,274 $ 99,245 $ (5,819) $ 1,713 Balance December 31, 2010 $ 3,274 $ 99,585 $ (5,683) $ (3,463) $ 1,732 Comprehensive income: Net income for the nine months ended September 30, 2011 80 Other comprehensive income net of taxes: Unrealized gain on available for sale securities net of income taxes ($614) and reclassification adjustment ($78) Total comprehensive income Treasury shares released 40 - Dividends declared Stock-based compensation ESOP shares earned 1 Balance September 30, 2011 $ 3,274 $ (5,276) $ 1,812 See notes to consolidated financial statements. 4 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (In thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of premiums and accretion of discounts on securities 19 3 Accretion of deferred loan fees and discounts ) ) Amortization of net premiums on loans Amortization of premiums on deposits ) ) Gain on sale of securities available for sale ) ) Net gain on sale of mortgage loans originated for sale ) ) Mortgage loans originated for sale ) ) Proceeds from sales of mortgage loans originated for sale Net realized loss on sale and impairment of real estate owned ) Provision for loan losses Stock-based compensation, including warrants ESOP shares earned (Increase) decrease in accrued interest receivable ) Increase in cash surrender value of bank owned life insurance ) ) (Increase) decrease in other assets ) Decrease in accrued interest payable ) ) Decrease (increase) in deferred income taxes ) Increase (decrease) in other liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Proceeds from maturities, calls and principal repayments of securities available for sale Proceeds from sale of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities, calls and principal repayments of investment securities held to maturity Purchases of investment securities held to maturity ) ) Principal repayments on mortgage-backed securities held to maturity Purchases of mortgage-backed securities held to maturity ) ) Net increase in loans receivable ) ) Proceeds from life insurance redemption - Net additions to premises and equipment and real estate owned via equity investment ) ) Proceeds from sale of real estate owned (Purchase) of Federal Home Loan Bank of New York and ACBB stock ) ) Cash acquired in merger, net of cash used in acquisition - Net Cash Used inInvesting Activities ) ) Cash Flows from Financing Activities Net increase in deposits Increase in advance payments by borrowers for taxes and insurance 43 Dividends paid to minority stockholders of Roma Financial Corp. ) ) Redemption of Federal Home Loan Bank of New York advances ) ) Proceeds from Federal Home Loan Bank of New York advances Purchases of treasury stock - ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ 5 ROMA FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Cont’d) (Unaudited) Nine Months Ended September 30, (In thousands) Supplementary Cash Flows Information Income taxes paid, net $ $ Interest paid $ $ Securities purchased and not settled $ $ Loan receivable transferred to other repossessed assets $ $ Fair value of assets acquired, net of cash and cash equivalents acquired $
